Citation Nr: 1623931	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-16 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to  increased ratings in excess of 20 percent prior to June 14, 2013, in excess of 40 percent from June 14, 2013 to January 15, 2014, and in excess of 20 percent from January 15, 2014, for service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from September 2011 and January 2014 rating decisions.

In the September 2011 decision, the RO,  inter alia, granted service connection and assigned an initial rating of 30 percent for PTSD, effective March 11, 2011.  In October 2011, the Veteran filed a notice of disagreement (NOD).  A rating decision in which the RO assigned a higher, initial 50 percent rating for PTSD, and a statement of the case (SOC) reflecting the denial  of an initial rating in excess of 50 percent were issued in April 2013.  and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in May 2013.

In the January 2014 rating decision, the RO, inter alia, denied the Veteran's claim for service connection for obstructive sleep apnea.  In that rating decision, the AOJ also denied an increased rating in excess of 20 percent for service-connected diabetes mellitus  prior to June 14, 2013, but assigned an increased rating of 40 percent from June 14, 2013 to January 15, 2014,then  continued the 20 percent rating  thereafter.  In March 2014, the Veteran filed a NOD with respect to the continued and assigned ratings.  An A SOC was issued in September 2015 and the Veteran filed a substantive appeal (via a VA Form 9)in October 2015.

In April 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During the hearing, the Veteran indicated his desire to withdraw from appeal the claim for service connection for obstructive sleep apnea; that matter is being formally dismissed, below. 

As regards characterization of the matters on appeal, as the appeal of the PTSD claim involves disagreement with the initial rating assigned following the award of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Also, the Board has characterized the diabetes mellitus claim to reflect the staged ratings assigned.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

As for the matter of representation, the record reflects that the Veteran was previously represented by the National Association of County Veterans Service Officers, Inc., as reflected in a March 2011 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In April 2016, the Veteran executed a new VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming John P. Dorrity, Agent, as his representative  The Board recognizes the change in representation.  

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 

The Board's disposition of the claim for service connection for sleep apnea is set for below.  The claim for a higher initial rating for PTSD and for increased ratings for diabetes mellitus are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDING OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal the claim  service connection for obstructive sleep apnea.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as the claim for service connection for obstructive sleep apnea  are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the  April 2016 hearing, the Veteran notified the Board that he wished to withdraw from his appeal his claim of  entitlement to service connection for obstructive sleep apnea.  Thus, no allegations of errors of fact or law remain for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.



ORDER

The appeal as to the claim for service connection for obstructive sleep apnea is dismissed.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted.

The Veteran was last afforded a VA examination for evaluation of his service-connected PTSD in July 2011.  In a December 2013 mental health evaluation update, Dr. S.E. indicated that the Veteran continues to receive monthly treatment for "unremitting symptoms" of PTSD, including "a low tolerance for frustration and poor anger management resulting in agitation, mental confusion, isolative tendencies, and marital disharmony."  To this end, the Board notes that, although the July 2011 VA examiner noted the Veteran's irritability, outbursts of anger, social isolation, and marital problems, he did not document any symptoms of mental confusion.  As such, this evidence is at least suggestive of a worsening of the Veteran's psychiatric disability.  Moreover, considering that remand is necessary to obtain outstanding VA and private treatment records, as detailed below, the Board finds that the Veteran should be afforded a new VA examination to obtain contemporaneous, pertinent information to assess the current nature and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Further, as for service-connected diabetes mellitus, the Veteran was last afforded a VA examination in January 2014, at which time the examiner reported that the Veteran's diabetes mellitus is treated with insulin and restricted diet.  The examiner indicated that the Veteran's diabetes mellitus does not require regulation of activities as part of medical management.  The Veteran and his agent have since alleged that the January 2014 examination is inadequate.  See the April 2016 Board hearing transcript, pg. 5.  Specifically, the Veteran stated that the examination lasted for less than ten minutes and the examiner did not inquire as to his diet and activity restrictions.  Id.  Moreover, the Veteran and his agent have directed the Board's attention to statements from Dr. F.R. dated June 2013 and March 2014, as well as a statement from Dr. N.A. dated May 2014, which the Veteran and his representative argue confirm that the Veteran's diabetes is treated with Insulin, restricted diet, and regulation of activities.  In as much as the June 2013, March 2014, and May 2014 statements indicate the Veteran's diabetes is managed with exercise, the Board notes that the term "regulation of activities" is defined in Diagnostic Code (DC) 7913 as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, DC 7913.   Medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

Given the suggested inadequacies of the January 2014 VA examination, as well as the subsequently submitted statements from the Veteran's treating physicians, and because remand is necessary to obtain outstanding treatment records, as detailed below, the Board finds that the Veteran should also be afforded a new VA examination to obtain contemporaneous, pertinent information to assess the current nature and severity of his diabetes mellitus.  See Snuffer, supra; Caffrey, supra; VAOPGCPREC 11-95 (1995).

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may result in denial of his claim(s)-particularly, the claim for increased rating for diabetes mellitus.   See 38 C.F.R. § 3.655(a), (b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination(s)-sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, during  the April 2016 Board hearing, the Veteran testified that he receives on-going treatment for his service-connected PTSD and diabetes mellitus at the James J. Howard Community-Based VA Outpatient Clinic (CBOC) in Brick, New Jersey.  See the April 2016 Board hearing transcript, pgs. 6, 11-12.  However, only VA treatment records dated through November 2011 have been associated with the claims file (with the exception of a VA diabetes education consultation dated February 2012).  On remand, the AOJ should obtain and associate with the claims file such VA records date since November 2011/ 

The Veteran also testified that he received several years of private psychological treatment from Dr. S.E.  See the April 2016 Board hearing transcript, pg. 10.  Further, he stated that he receives on-going private treatment for diabetes mellitus from Dr. F.R.  Id. at pgs. 4-5.  To this end, the Board notes that the record contains an October 2011 mental health evaluation from Dr. S.E., as well as a December 2013 mental health evaluation update.  However, a review of the evidence indicates that the Veteran's complete treatment records from this provider have neither been requested nor obtained.  Similarly, the record contains the Veteran's treatment records from Dr. F.R. dated from June 2013 to December 2013, as well as statements from Dr. F.R. dated June 2013 and March 2014; but the Veteran's complete treatment records from Dr. F.R. have neither been requested nor obtained.

Therefore, on remand, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  In particular, as the above-referenced treatment records from Dr. S.E. and Dr. F.R. are not contained in the claims file, the AOJ should seek authorization from the Veteran to obtain complete treatment records from the identified providers.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the remaining claims on appeal (to include consideration of whether any, or any further, staged rating of the disability is warranted).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since November 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his agent a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.  Particularly request authorization to obtain complete treatment records from Dr. F.R. dating from December 2013 and Dr. S.E.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record-including copies of any relevant records from Drs. S.E. and F.R.-following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his agent of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate mental health professional, for evaluation of his service-connected PTSD.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the clinician prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The examiner  should identify, and comment on the nature, frequency and/or severity (as appropriate), of all psychiatric symptoms found to be present, to include the impact of such on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in July 2011, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.  

Additionally, based on the examination findings/testing results, and review of the record, the examiner should clearly indicate whether, at any time since the March 2011 effective date of the award of service connection, the Veteran's PTSD has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, for evaluation of his diabetes mellitus.

The contents of the entire electronic entire claims file (in VBMS and Virtual VA), , to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting clinician  prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examination should comment on all current manifestations and functional effects of the Veteran's diabetes mellitus.  In particular, the physician must render specific findings as to whether the diabetes mellitus does or has required insulin; a restricted diet, and/or a regulation of activities; whether the disability has resulted in a progressive loss of weight, and/or other complications; as well as whether the disability has involved episodes of ketoacidosis or hypoglycemic reactions, and, if so, the number of hospitalizations per year or number of monthly visits to a diabetic care provider required.

In rendering the requested findings, the  examiner should consider and discuss  the June 2013 and March 2014 statements of Dr. F.R. and the May 2014 statement of Dr. N.A., as referenced above.

Additionally, based on the examination findings/testing results, and review of the record, the physician should clearly indicate whether the claims file reflects any change(s) in the severity of diabetes mellitus since November 2012 (one year prior to the date of the increased rating claim); and, if so, the approximate date(s) of the change(s), and the severity of the disability as of each date.

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate), must be provided.

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination(s)-sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the diabetes mellitus claim, in adjudicating the claim for increased ratings, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each higher rating claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority (to include consideration of whether any, or any further, staged rating of the disability is warranted).

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his agent an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


